DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 01/28/2021 have been presented for examination. 

With regard to the 103 rejections, Applicant’s arguments filed 01/28/2021 (see pages 6-8 of Remarks) in view of the amendments filed 01/28/2021 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a telephone interview with Steven E. Stupp (Reg. No. 54,475) on Feb. 10, 2021.
The application has been amended to the claims as attached.


Allowable Subject Matter
Claims 1-9 and 11-20 (NO claims are renumbered) are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-9 and 11-20 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... select, based at least in part on the installation information including the type of material, a group of antenna patterns that comprises a subset of potential antenna patterns, wherein the selection provides a correction for effects of reflections from the object and dielectric material in the type of material of the object on one or more of the potential antenna patterns, and wherein the group of antenna patterns is selected from an initial set of antenna patterns; and after selecting the group of antenna patterns, receive, at the interface circuit, additional antenna patterns for inclusion in the group of antenna patterns, which are associated with a second electronic device ...” and in combination with other limitations recited in claim 1.
Regarding the above-mentioned limitations, Huang in view of Liu and Do, does not explicitly teach, wherein the selection provides a correction for effects of reflections from the object and dielectric material in the type of material of the object on one or more of the potential antenna patterns (see, pages 5-6 of the Final Rejection dated 01/27/2021).
During the limited amount of time allotted with AFCP 2.0 program, Examiner has performed the updated search and has discovered new prior art: Singh et al (US Publication No. 2012/0169541).
Although newly found prior art, Singh, discloses, the selection provides a correction for effects of reflections ... on one or more of the potential antenna patterns [FIG. 4D; ¶0093, changing/selecting antenna pattern in response to detecting reflections of signals transmitted by the smart antennas to reduce/mitigate multipath problems caused by the reflections]. However, neither the cited prior of record nor the newly found prior art, whether taken in combination or individually fails to teach, or suggest, “... select, based at least in part on the installation information including the type of material, a group of antenna patterns that comprises a subset of potential antenna patterns, wherein the selection provides a correction for effects of reflections from the object and dielectric material in the type of material of the object on one or more of the potential antenna patterns, and wherein the group of antenna patterns is selected from an initial set of antenna patterns; and after selecting the group of antenna patterns, receive, at the interface circuit, additional antenna patterns for inclusion in the group of antenna patterns, which are associated with a second electronic device ...” and in combination with other limitations recited in claim 1.
Claims 11 and 17 each recite similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record.
Claims 2-9, 12-16 and 18-20 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469